Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-7 are currently pending in the instant application.  Claims 1-7 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 63/086,946, filed on October 2, 2020. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.

III.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meewan, et al. (ACS Omega 2019, 4, 16999-17008). The instant invention claims  

    PNG
    media_image1.png
    621
    665
    media_image1.png
    Greyscale

 The Meewan, et al. reference teaches indole derivatives such as 
    PNG
    media_image2.png
    185
    258
    media_image2.png
    Greyscale
 (See Figure 1, class C compound, page 17000) wherein R1 is phenyl substituted with isopropyl; R2 is –(CH2)m(NH)n-piperidine substituted with methyl; m is 3; n is 0; R3 is H and the use of these compounds for inhibiting hepatitis C virus replication (see Table 1, page 17001).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lacivita, et al. (Bioorg. Med. Chem. 25 (2017) 277-292). Applicants claim 
    PNG
    media_image1.png
    621
    665
    media_image1.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Lacivita, et al. teaches indole derivatives that are gastrin releasing peptide receptor (GRP-R) ligands (see page 277 in the introduction). The prior art teaches various species such as 
    PNG
    media_image3.png
    189
    217
    media_image3.png
    Greyscale
(see compound 7, figure 1, page 271).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Lacivita, et al. and the instant invention is that there is a methyl group one of the nitrogen atoms of the urea group in the prior art but the same nitrogen in the instant compounds has a hydrogen substituent.  Therefore, the difference would be Me vs. H.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In Ex parte Bluestone, 135 USPQ 199, it was well established that the interchange of alkyl and hydrogen is obvious in and of itself and further, secondary and tertiary amines are interchangeable. For example, it is obvious to prepare a hydrogen substituted nitrogen when the art teaches a methyl substituted nitrogen with a reasonable expectation of success.  Specifically, methyl and hydrogen are considered obvious variants and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a hydrogen substituted nitrogen containing compound instead of a methyl substituted nitrogen containing compound as seen in the prior art reference of Lacivita, et al. (Bioorg. Med. Chem. 25 (2017) 277-292) for the purpose of preparing more GRP-R ligands .  A strong prima facie obviousness has been established.

	
IV.	Objections

					Claim Objection
Claim 5 is objected to because of the following informalities:  not ending in a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Claim 5 also should have the term “and” in between the last two compounds listed in the table.  Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626